Citation Nr: 1620628	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran (who is the appellant in this case) served on active duty from August 1968 to March 1970, and died in March 2016.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In July 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In February 2014 the Board remanded this matter for resolution of a pending claim that was inextricably intertwined with the TDIU issue on appeal.  

The Board's February 2014 remand included the issue of service connection for ischemic heart disease.  An August 2011 rating decision had denied service connection for ischemic heart disease.  In December 2011, the Veteran filed a timely notice of disagreement with that decision.  At the time of the February 2014 remand, a statement of the case (SOC) had not been issued in the matter.  The Board remanded that issue for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999), 12 Vet. App. 238, 240 (1999).  The Veteran was advised that the claim of service connection for ischemic heart disease was not fully before the Board at that time, and would be so only if he timely filed a substantive appeal after the issuance of an SOC.  An SOC on the matter was issued in November 2014, and however, a timely substantive appeal was not filed.  [Notably, the Veteran died after the period for timely filing of a substantive appeal had expired.]  Accordingly, that issue is not in appellate status.

The Board notes that, during the processing of the prior remand, in May 2015, the Board appointed a new representative; the RO recognized the appointment by letter later that month.  The new representative is listed on the preceding page.


FINDING OF FACT

In March 2016, the Veteran's representative notified the Board that the Veteran died that month.
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; but see 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.

In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A ; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


